Title: To Benjamin Franklin from Thomas Wharton, 27 April 1765
From: Wharton, Thomas
To: Franklin, Benjamin


My Dear Friend, Benja: Franklin
Philada. April 27th. 1765.
My last to thee, was on the 13th. Inst. via Dublin; containing Robert Callender Esqr his Letter, and some depositions relative to the destroying those Goods: the Account of which I hope, by this time, has reach’d thee.
Thy very kind and welcome Letter of the 13th. of Febry. I received a few days past; with thy Present of the Pamphlet, wrote in vindication of the measures pursued by P——t. I confess it’s wrote with a great deal of Art, But, We who are like to feel the Effects of such Measures, cannot help thinking that, the Cord is stretched a little too tight, and in the end, will oblige us, to think for ourselves, and become frugal &c. For as the Resolves of the House direct; that, the Monies arrising therefrom, shall be sent home; I cannot see, which Way the Inhabitants of the Colonies, can possible raise Spaecie sufficient to answer It; And at the same time, to struggle under the vast Load of Debt, they owe to England: And altho’ We may be obliged to answer those Duties, I am convinced, they will not suffer us to have their Goods, longer than they find, We can remit therefor: which will oblige Us, at last to manufacture among ourselves.
As Time brings most things to light; so a few days past I had the opportunity of knowing, what scheme the Party had formed, for the clearing of those Men who destroyed the King’s Goods, going to Pittsburgh; and their appearing under Arms before one of his Majesty’s Fort’s, threatning to Level it with the ground.
For the destroying of the goods, they are in the Indictment, to be charged with a Riot.
For appearing before the Fort arm’d, and threatning to Level it with the Ground, &c; They are to be indicted for an unlawfull Assembly.
Thus two of the most atrocious Acts are, to be wiped away by two of the Lowest Charges, which a Subject can be indicted for. And even this is done, only to save Appearances; for it cannot be supposed that, a grand Jury will find either of the Bills. I shall forbear making any Remarks hereon, as this Conduct will appear to thee, in its proper Colours.
I am just now told, that, Joseph Jacobs, (Sadler) return’d yesterday, from Fort Loudon, where He had Business of his own; and says, that as He pass’d thro’ Conoygocheig Settlement, He was stopp’d several times by the Inhabitants and searched, to know if, He had any orders relative to the Goods or the Treaty at Pittsbourgh; declaring if He had, He should not go on. For my part, I dread the consequences, which seem ready to flow from the licentious disposition that, these People are got into; and I am clear if, We have not a change of Government, there will be but little Peace, for Us.
WA— has lately rec’d a Letter from the Pr——r, which his Creatures say, mentions that the Prop—r assures him, He will not part with the govern—t, as long as he lives; and that it cannot be taken from him. That, he had heared of thy being arrived in London, But had not seen thee; nor could he learn, what thou art about. That through my Lord Pompfrett, He had obtained of the King, an Assurance, that he will not take the government; But will strengthen his Hands, to oblige his Tennants to behave, more circumspectly for the future. I do not beleive these declarations; but they certainly have added new Spirits, to their Party: However a little time more will ascertain the Fact.
As to the Affair of spiking the Gunns; It rests thus, the Person who was prosecuting the Manufactury of Pottash, with Doctor Evans, was apprehended, on a Smith (in the Northern Liberties) swearing, He made 8 Pluggs for him; And taken before the Cheif Justice who on Examination declared, He had those Pluggs made to answer somepart of a Loom, He was erecting; and that if they would send to the Pottash house, in a certain place, they would find the 8 Pluggs—where, on search there were 6 Pluggs found. The Man protested his Innocency, but still remains in Goal; nor can I learn that any further Steps, have been taken to discover the Authors.
The Party immediately gave out, that it was done by those Persons who were for a King’s Government; in order to give thee another Plea, for changing the Constitution. Others alledged that, it was done by some of the Paxton-People, or their Friends: But it is true, that the Person apprehended is a Pr——n; And whether the Public will have any further satisfaction in this matter, Time must discover.
The Mode thou mentions, with respect to a Legislative-Council will be very agreeable; and I cannot doubt but, will answer the good Intention of such an Institution.
Most People here are averse to having Representatives, in Parliament; in that their Number will be so small, as to be of little use, in the division of the House. The difficulty of getting Men, independant in Fortune, and whose Interest, as well as Inclination, would Lead them, to Reside in England; would be very great: And whether, the having a few Members to represent America, in Parliament, might not give the M—ry, a better pretence of Laying heavier Burthens upon Us, without so much as letting the Colonies know, the Measure proposed; or offering a method which would be less injurious to them?
We were yesterday informed by some Persons, who came from the Westward, that some of the Inhabitants of Cumberland-County, joined with some Virginians, have formed a settlement 30 or 40 Miles on this side of Pittsbourgh; which they have laid out, on the Principel of the new England settlements; Living in a compact Body, and are determined to defend themselves. This is made on Lands not yet purchased of the Indians, and will if not timely prevented by their being removed, cause another Indian War.
May 1st.—I am told that the Cumberland-County Court is over, and that every one of those Persons charged on Oath with destroying the Goods at Sidelong Hill, were acquitted by the grand Jury of that County. This was brought us by a Person, who came last evening from thence; so that now they have settled this Affair unless the Crown interfeers. And a little while hence, It will be difficult to find a Man, Who was concerned therein, as they are now selling off their Places, and removing, (its supposed) for Carolina.
My Father desires his sincere Respects may be paid thee; And please to accept the same From, Thy Assured Friend
Tho Wharton
